Title: From Thomas Jefferson to Vergennes, with Enclosure, 15 October 1786
From: Jefferson, Thomas
To: Vergennes, Charles Gravier, Comte de




Sir
Paris Octr. 15th. 1786

I had the honor some time ago of asking from your Excellency by letter a permission to export from the Ports of Bourdeaux and Havre certain arms and accoutrements which I had had made for the State of Virginia, which request I now take the liberty to repeat. I beg leave to sollicit at the same time a passeport for the entrance of certain articles for my own private use, some of which are arrived and the others expected. A list of them I herein enclose.
The accident of a dislocated wrist has for some time past prevented me the honor of paying my respects to the King and to yourself at Versailles. The slowness of the cure seems likely to delay that honor for some time to come. I hope that this circumstance will apologize for my not attending on a court to which it is my duty and my desire to render at all times the homage of my most perfect respect.
I have the honor to be with sentiments of the most profound esteem and respect, Your Excellency’s most obedient and most humble Servant,

Th: Jefferson



Enclosure
A List of articles for the private use and […] of M. Jefferson, Minister Plenipotentiary of the United States of America, for which a passeport is desired.


From Marseilles.
 72 bottles of Frontignac wine


From Leghorn.
 36 bottles of Cyprus wine


From Lisbon.
212 bottles of Malvoisie de Madeire


From London.
 Harness for three horses



 Two copying-presses, with paper and appendages



 A Harpsichord



    Th: Jefferson(Test: W Short sec.)


